IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 919
                                          :
DESIGNATION OF CHAIR AND VICE-            : SUPREME COURT RULES DOCKET
CHAIR OF THE ORPHANS’ COURT               :
PROCEDURAL RULES COMMITTEE                :




                                       ORDER

PER CURIAM


         AND NOW, this 8th day of November, 2022, Julian E. Gray, Esquire, is hereby

designated as Chair, and Kendra D. McGuire, Esquire, is designated as Vice-Chair, of

the Orphans’ Court Procedural Rules Committee, commencing January 1, 2023.